           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JACQUELINE BARNETT,                      :    Civil No. 1:20-CV-02176
                                         :
          Plaintiff,                     :
                                         :
          v.                             :
                                         :
JEWISH FAMILY SERVICES OF                :
GREATER HARRISBURG,                      :
                                         :
          Defendant.                     :    Judge Jennifer P. Wilson

                                    ORDER

    AND NOW, on this 9th day of July, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

    1. The motion to dismiss filed by Defendant Jewish Family Services of

       Greater Harrisburg (Doc. 16) is GRANTED.

    2. On or before July 30, 2021, Plaintiff shall file an amended complaint in

       accordance with this order and the accompanying memorandum.

    3. If Plaintiff fails to file an amended complaint by the above date, the Clerk

       of Court is directed to close this case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
